DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 13 April 2022.  Claims 1-10, 12-24, and 26-30 are pending, wherein claims 3-5, 8, 17-19, and 22 are withdrawn from consideration, and claim 30 is new.

Allowable Subject Matter
Claims 1, 2, 6, 7, 9, 10, 12-16, 20, 21, 23, 24, and 26-30 have been found to include allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not sufficient teach nor suggest that the header information comprises at least one modulation stimulation rate interval.  The reference to Sholder et al. (US Patent no. 5,899,928) relied on to disclose this feature, fails to disclose the feature in the manner as claimed.  The identification pulse applied by Sholder et al. is not physiological relevant as required by the claim since it fails to provide any effect on the patient.  The identification pulse of Sholder et al. occurs during a refractory period, and is thus without a modulated stimulation rate interval. 
As claims 1, 2, 6, 7, 9, 10, 12-16, 20, 21, 23, 24, and 26-30 are allowable. The species restriction requirement as set forth in the Office action with paper date 20210916, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-5, 8, 17-19, 22, directed to various species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-10, 12-24, and 26-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 June 2022